Citation Nr: 0704730	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  He died in June 2003 and is survived by his 
spouse (the appellant).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to DIC 
benefits pursuant to 38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
June 2003 as a result of respiratory arrest due to or as a 
consequence of an anoxic cerebral injury, cardiopulmonary 
arrest, and coronary artery disease.

2.  There is no competent medical evidence that VA medical 
treatment in May 2003 was a principal or contributory cause 
of the veteran's death.

3.  Service connection had not been established for any 
disability at the time of the veteran's death. 

4.  The veteran's anoxic cerebral injury, cardiopulmonary 
arrest, and coronary artery disease first became manifest 
many years after service and have not been linked by 
competent medical evidence to service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. §§ 
1110, 1310 (West Supp. 2005); 38 C.F.R.        §§ 3.303, 
3.312, 3.358 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides DIC benefits for a spouse of a veteran who 
dies from a service-connected disability.  See 38 U.S.C.A. 
§ 1310.  A service-connected disability is one which was 
incurred in or aggravated by active service.  See 38 U.S.C.A.           
§ 1110; 38 C.F.R. § 3.303(a). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.  
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  

The appellant claims that she is entitled to DIC benefits 
under 38 U.S.C.A. § 1151.  Under VA laws and regulations, 
when a veteran suffers additional disability or death as a 
result of hospital care furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death was service connected. 38 U.S.C.A. § 
1151; 38 C.F.R. § 3.358.  

A disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

In this case, the veteran's certificate of death shows that 
he died in June 2003 as a result of respiratory arrest due to 
or as a consequence of an anoxic cerebral injury, 
cardiopulmonary arrest, and coronary artery disease.  Service 
connection had not been established for any disability at the 
time of his death. 

The appellant's theory in support of her claim is that the 
veteran received improper treatment during a nine-day 
hospital stay at the Mountain Home VA Medical Center (VAMC) 
in May 2003, which ultimately led to his death less than a 
month later.  The appellant believes that the appellant would 
not have died if only VA health care professionals had 
conducted more tests, provided more aggressive treatment, or 
transferred him sooner to the Johnson City Medical Center.  
No medical evidence supports the appellant's claim. 

On May 15, 2003, the veteran was admitted to the Mountain 
Home VAMC for an acute myocardial infarction.  Upon 
admission, the veteran was treated with thrombolytics which 
decreased his ST elevation to less than 50 percent of the 
initial elevation.  On the following day, the attending 
physician discussed with the veteran two treatment options.  
The more aggressive strategy involved a left heart 
catheterization procedure while the conservative strategy 
involved management with medications.  A hospital report 
specifically documents that the veteran chose the 
conservative strategy, thereby contradicting the appellant's 
assertion that the veteran did not initially choose 
conservative treatment, providing evidence against this 
claim.  

On the second day of his admission, the veteran experienced 
atrial fibrillation with rapid ventricular response.  
Pursuant to his option of conservative management, the 
veteran received medications to stabilize his condition, 
while a submaximal stress test was not administered until the 
following week to measure his cardiac risk stratification.  A 
review of the veteran's EKGs showed persistent ST elevation 
in the anterior leads, which suggested anteroapoxical 
dyskinesis as well as changes in heart rate and rhythm.  

On the fifth day, the veteran's atrial fibrillation with 
rapid ventricular response was resolved and in sinus rhythm.  
However, his submaximal stress test was inadequate.  
Consequently, the attending physician indicated that he had a 
long discussion with the veteran regarding the results of the 
stress test and offered two options: (1) continued management 
with medications, or (2) cardiac catheterization.  The 
physician explained the risks and benefits of a heart 
catheterization, including bleeding, infection, myocardial 
infarction, and death.  The veteran explained that he wanted 
to consult his family before making a decision.  On the 
following day, the veteran elected the more aggressive 
treatment option of cardiac catheterization.  

On May 22, 2003, the veteran had another episode of left 
shoulder pain similar to his initial myocardial infarction 
and atrial fibrillation with a rapid ventricular response 
rate.  The attending physician again discussed the risks and 
benefits associated with the cardiac catheterization 
procedure as well as the requirement of informed consent.  
The record indicates that the veteran agreed to the procedure 
and provided his informed consent. 

On the following day, the veteran decided to have the cardiac 
catheterization procedure at a private facility and was 
transferred to Johnson City Medical Center.  After the 
cardiac catheterization revealed diffuse multivessel coronary 
artery disease, the veteran underwent a four vessel off pump 
artery bypass graft.  Over the next several days, the 
veteran's condition continued to improve.  However, on the 
morning of the sixth day, he developed atrial fibrillation 
and suffered respiratory and cardiac arrest.  After an 
echocardiogram showed some degree of effusion, the veteran 
was taken to the operating room where a subixphoid 
pericardial window was performed to evacuate serosanguinous 
fluid.  Shortly thereafter he started to seize with more 
episodes of atrial flutter.  In June 2003, the veteran died 
from respiratory arrest.  

Overall, the record contains no medical evidence that the 
proximate cause of the veteran's death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing medical treatment in May 2003.  In particular, no 
medical evidence supports the appellant's theory that the 
cause of the veteran's death was related to VA's failure to 
conduct more tests, provide more aggressive treatment, and 
transfer him sooner to the Johnson City Medical Center.  

Indeed, VA regulation provides that, to establish causation, 
the evidence must show that the hospital care resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received treatment and that the veteran has an 
additional disability or is dead does not establish proximate 
cause.  38 C.F.R. § 3.361(c)(1).  In this case, the fact that 
the veteran received treatment by VA in May 2003 and died 
less than one month later does not establish carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of the VA in furnishing medical 
treatment.  In fact, the only evidence in support of the 
appellant's claim includes her own lay statements.  However, 
the appellant does not possess the medical expertise to 
determine the cause of the veteran's death or to assess the 
quality of care provided by VA.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Moreover, even assuming for discussion purposes that 
initiating aggressive treatment at Mountain Home VAMC would 
have prevented his death in June 2003, the fact remains that 
the veteran initially elected conservative treatment with 
medications after being notified of both treatment options, 
including risks and benefits.  Five days after being 
admitted, the attending physician again had a lengthy 
discussion with the veteran concerning his options of 
continued management with medications or cardiac 
catheterization.  The physician specifically outlined the 
risks and benefits of a heart catheterization, including 
bleeding, infection, myocardial infarction, and death.  It 
was not until the following day, after consulting with his 
family, that the veteran chose the more aggressive treatment 
option of cardiac catheterization.  

Thus, the veteran clearly consented to conservative treatment 
with medication until the sixth day of his hospitalization, 
at which time he changed his mind and elected the more 
aggressive treatment option of heart catheterization.  VA 
regulation clearly states that compensation is not payable 
for the continuance or natural progression of diseases for 
which the hospitalization or treatment was authorized.  
38 C.F.R. § 3.358(b)(2).  Further, compensation is not 
payable for the consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  38 C.F.R. § 3.358(c)(3) (2006).  Accordingly, 
the appellant's argument that the veteran did not consent to 
conservative treatment, which ultimately led to his death, 
has no merit.  In short, the medical evidence provides highly 
probative evidence against the appellant's claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151. 

In reaching this decision, the Board also finds that the 
veteran's death is not due to a service-connected disability.  
At the time of the veteran's death, service connection had 
not been established for any disability.  In addition, the 
veteran's service medical records make no reference to any of 
the conditions identified on his certificate of death.  In 
fact, these conditions were first diagnosed approximately 57 
years after service, with no medical evidence linking them to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  In short, 
the medical evidence provides highly probative evidence 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
DIC benefits under 38 U.S.C.A. § 1151.  The Board is 
sympathetic to the appellant's loss of her husband but may 
not go beyond the factual evidence presented in this claim to 
provide a favorable determination.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, since the preponderance of the evidence is 
against the appellant's claim, the doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in August 
2003 and March 2005 (1) informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate her claim; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested her to provide any 
evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of the notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
  

In addition, VA fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As noted, VA obtained all VA and 
private treatment records, none of which provides medical 
evidence in support of her claim.  The Board also notes that 
there does not appear to be any outstanding medical records 
that are relevant to this appeal.  

The Board also notes that VA has not obtained a medical 
opinion to determine whether the cause of the veteran's death 
was due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination, or culminating in an event that 
was not reasonably foreseeable.  However, since the medical 
evidence of record goes against the appellant's claim, a 
remand for an opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A.  § 5103A.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


